Exhibit 10.5

EXTREME NETWORKS, INC.

EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN

Amended and Restated November 1, 2016

 

 

1.Establishment and Purpose

The Extreme Networks, Inc. Executive Severance Plan (the “Plan”) was established
by the Board of Directors of Extreme Networks, Inc., effective February 8, 2006,
and amended and restated as of August 7, 2008, February 12, 2014 and May 4,
2016.   Effective as of November 1, 2016, the Plan is hereby further amended and
restated as set forth herein.

2.Definitions and Construction

2.1      Definitions.  Whenever used in this Plan, capitalized terms shall have
the same meaning as set forth in Appendix A.

2.2Construction.  Captions and titles contained in this Plan are for convenience
only and shall not affect the meaning or interpretation of any provision of the
Plan.  Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular.  Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

3.Eligibility and Participation

The Chief Executive Officer of the Company, Officers and Vice Presidents shall
be eligible to become Participants in the Plan.  The Chief Executive Officer and
Officers shall automatically become Participants in the Plan without further
action by the Company.  For Vice Presidents, in order to become a Participant,
such an individual must be designated by the Committee.  

4.Effect of a Change in Control on Equity Awards

All Equity Awards subject to this Section 4 which have been or in the future are
granted to the Company’s Chief Executive Officer shall be governed by the terms
of that certain offer letter by and between the Company and the Company’s Chief
Executive Officer to the extent such offer letter provides treatment more
favorable to the Company’s Chief Executive Officer than this Section 4.  

4.1Equity Awards – Not Assumed or Substituted.  Subject to the terms of the
award agreement governing the Equity Award and Section 4.3, in the event of a
Change in Control in which the Acquiror does not assume or continue any of
then-outstanding Equity Awards held by the Participant or substitute for any
such awards substantially equivalent awards, then the vesting, exercisability
and settlement of each such award that, as of immediately prior to the Change in
Control, was scheduled to vest based solely on the continued service of
Participant and which is not assumed, continued or substituted for shall be
accelerated by crediting the

1

 

--------------------------------------------------------------------------------

 

Participant with the number of months of Service equal to the Participant’s
Severance Period effective immediately prior to but conditioned upon the
consummation of the Change in Control.  

4.2Equity Awards – Assumed or Substituted.  In the event of a Change in Control
in which the Acquiror assumes or continues the Company’s rights and obligations
under any of the then-outstanding Equity Awards held by the Participant or
substitutes for any such Equity Awards substantially equivalent awards, then
each such Equity Award shall vest and become exercisable or settleable as
determined in accordance with the agreement applicable to such award as in
effect immediately prior to the Change in Control.

4.3Effect On Equity Award Agreements. The provisions contained in Section 4.1 of
this Plan shall apply notwithstanding any provision to the contrary contained in
any agreement evidencing an Equity Award granted to a Participant to the extent
such agreement confers lesser rights to the Participant.

5.Termination Upon a Change in Control

In the event of a Participant’s Termination Upon a Change in Control, the
Participant shall be entitled to receive the compensation and benefits described
in this Section 5.  The provision, time and manner of payment or distribution of
all such compensation and benefits shall be subject to, limited by and construed
in accordance with the requirements of Section 409A of the Code, to the extent
applicable, including any delay in payments after a Termination Upon a Change in
Control of a Specified Employee required by Section 409A.

5.1Accrued Obligations.  The Participant shall be entitled to receive:

(a)all salary, commissions and accrued but unused vacation earned through the
date of the Participant’s termination of employment;

(b)payment within ten (10) business days following the Participant’s termination
of employment of any Prior Year Bonus or portion thereof which the Committee
determines has been earned by the Participant as of the date of the
Participant’s termination of employment under the terms of the programs, plans
or agreements providing for such bonus, but which remains unpaid as of such
date;

(c)reimbursement within ten (10) business days of submission of proper expense
reports of all expenses reasonably and necessarily incurred by the Participant
in connection with the business of the Company Group prior to his or her
termination of employment; and

(d)the benefits, if any, under any Company Group retirement plan, nonqualified
deferred compensation plan, stock purchase or other stock-based compensation
plan or agreement (other than any such plan or agreement pertaining to Equity
Awards whose treatment is prescribed by Section 5.2(c) below), health benefits
plan or other Company Group benefit plan to which the Participant may be
entitled pursuant to the terms of such plans or agreements.

2

 

--------------------------------------------------------------------------------

 

5.2Severance Benefits.  Provided that the Participant executes the Release prior
the Release Deadline and such Release then becomes effective and irrevocable in
accordance with its terms, the Participant shall be entitled to receive the
following severance payments and benefits:

(a)Salary and Bonus.  On the first payroll date following the last to occur of
(i) the date the Release becomes effective and irrevocable; and (ii) if the
Participant is a Specified Employee, six months after the date of the
Participant’s Separation from Service, the Company shall pay to the Participant
in a lump sum cash payment an amount equal to the sum of (1) the Participant’s
Base Salary Rate multiplied by the number of months in the Severance Period
applicable to the Participant and (2) the Participant’s Annual Bonus multiplied
by the Severance Multiplier applicable to the Participant.

(b)Health Insurance Benefits.  For the period commencing immediately following
the Participant’s Separation from Service and continuing for the two (2) month
anniversary of the date of such Participant’s Separation from Service, the
Company shall arrange to provide the Participant and his or her dependents with
health insurance benefits (including medical, dental and vision) substantially
similar to those provided to the Participant and his or her dependents
immediately prior to the date of such termination of employment (without giving
effect to any reduction in such benefits constituting Good Reason).  The Company
may satisfy its obligation to provide a continuation of health insurance
benefits by paying, or reimbursing the Participant for, that portion of the
Participant’s premiums required under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) that exceed the amount of premiums that the
Participant would have been required to pay for continuing coverage had he or
she continued in employment.  Such benefits shall be provided to the Participant
at the same premium cost to the Participant and at the same coverage level as in
effect as of the Participant’s termination of employment (without giving effect
to any reduction in such benefits constituting Good Reason); provided, however,
that the Participant shall be subject to any change in the premium cost and/or
level of coverage applicable generally to all employees holding the position or
comparable position with the Company which the Participant held immediately
prior to the Change in Control.  If the Participant becomes eligible to receive
such coverage under another employer’s benefit plans during the applicable two
(2) month period, the Participant shall report such eligibility to the Company,
and the Company’s obligations under this Section 5.2(b) shall be secondary to
the coverage provided by such other employer’s plans.  For the balance of any
period in excess of the applicable two (2) month period during which the
Participant is entitled to continuation coverage under COBRA, the Participant
shall be entitled to maintain coverage for himself or herself and the
Participant’s eligible dependents at the Participant’s own expense.

(c)Acceleration of Vesting of Equity Awards.  Notwithstanding any provision to
the contrary contained in any agreement evidencing an Equity Award granted to a
Participant, the vesting, exercisability and settlement of each of the
Participant’s outstanding Equity Awards that, as of immediately prior to such
the Participant’s Separation from Service, was scheduled to vest based solely
upon Participant’s continued services shall be accelerated in full effective as
of the date of the Participant’s Separation from Service so that each such
Equity Award held by the Participant shall be immediately exercisable and fully
vested (and, in the case

3

 

--------------------------------------------------------------------------------

 

of Restricted Stock Units, shall be settled in full), as of the date of the
Participant’s Separation from Service.

(d)Outplacement Assistance.  For one (1) month following on the date of
termination of a Participant’s employment, such Participant shall receive
outplacement assistance services from Right Management, and the Company shall
pay all costs of such services.

5.3Indemnification; Insurance.

(a)In addition to any rights a Participant may have under any indemnification
agreement previously entered into between the Company and such Participant (a
“Prior Indemnity Agreement”), from and after the date of the Participant’s
termination of employment, the Company shall indemnify and hold harmless the
Participant against any costs or expenses (including attorneys’ fees),
judgments, fines, losses, claims, damages or liabilities incurred in connection
with any claim, action, suit, proceeding or investigation, whether civil,
criminal, administrative or investigative, by reason of the fact that the
Participant is or was a director, officer, employee or agent of the Company
Group, or is or was serving at the request of the Company Group as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, whether asserted or claimed prior to, at or after the
date of the Participant’s termination of employment, to the fullest extent
permitted under applicable law, and the Company shall also advance fees and
expenses (including attorneys’ fees) as incurred by the Participant to the
fullest extent permitted under applicable law.  In the event of a conflict
between the provisions of a Prior Indemnity Agreement and the provisions of this
Plan, the Participant may elect which provisions shall govern.

(b)For a period of six (6) years from and after the date of termination of
employment of a Participant who was an officer and/or director of the Company at
any time prior to such termination of employment, the Company shall maintain a
policy of directors’ and officers’ liability insurance for the benefit of such
Participant which provides him or her with coverage no less favorable than that
provided for the Company’s continuing officers and directors.

6.Federal Excise Tax Under Section 4999 of the Code

6.1Excess Parachute Payment.  In the event that any payment or benefit received
or to be received by the Participant pursuant to this Plan or otherwise
(collectively, the “Payments”) would subject the Participant to any excise tax
pursuant to Section 4999 of the Code (the “Excise Tax”) due to the
characterization of such Payments as an excess parachute payment under Section
280G of the Code, then, notwithstanding the other provisions of this Plan, the
amount of such Payments will not exceed the amount which produces the greatest
after-tax benefit to the Participant.  For purposes of this Section 6.1, if
Payments must be reduced, then such reductions shall come first from the cash
severance otherwise payable to the Participant.

6.2Determination by Accountants.  Upon the occurrence of any event (the “Event”)
that would give rise to any Payments pursuant to this Plan, the Company shall

4

 

--------------------------------------------------------------------------------

 

promptly request a determination in writing to be made within thirty (30) days
of the date of the Event by independent public accountants (the “Accountants”)
selected by the Company and reasonably acceptable to the Participant of the
amount and type of such Payments which would produce the greatest after-tax
benefit to the Participant.  For the purposes of such determination, the
Accountants may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code.  The Company and the
Participant shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make their required
determination.  The Company shall bear all fees and expenses the Accountants may
reasonably charge in connection with their services contemplated by this
Section.  Unless payment is required to commence earlier in order to comply with
Section 409A of the Code, in the event that the report of the Accountants is not
received within thirty (30) days following the Participant’s Termination Upon
Change in Control, the Company shall pay to the Participant the cash severance
benefits required by Section 5.2 above (subject to any reduction necessary to
produce the greatest after-tax benefit to the Participant) within ten (10) days
of the later of the date of the Accountants’ report of their determination or
the payment date determined in accordance with Section 5.2(a) above.

7.Conflict in Benefits; Noncumulation of Benefits

7.1Effect of Plan.  The terms of this Plan, when an individual becomes
a  Participant in this Plan, shall supersede all prior arrangements, whether
written or oral, and understandings regarding the subject matter of this Plan
and shall be the exclusive agreement for the determination of any payments and
benefits due to the Participant upon the events described in Sections 4, 5 and
6.  However, if a prior plan or agreement requires the consent of the
Participant in order for such prior plan or agreement to be modified or amended
or superseded by this Plan, such consent must be obtained from such employee in
order for this Plan to supersede such prior plan or agreement, it being
understood that, in accordance with Section 7.2, the benefits payable hereunder
shall be reduced by the benefits payable under such plan or agreement.  Subject
to the foregoing, any benefits under this Plan will be provided to Participants
in lieu of benefits under any other separation plan or agreement.  

7.2Noncumulation of Benefits.  Except as expressly provided in a written
agreement between a Participant and the Company which expressly disclaims this
Section 7.2 and is approved by the Board or the Committee, the total amount of
payments and benefits that may be received by the Participant as a result of the
events described in Sections 4, 5 and 6 pursuant to the Plan, shall be reduced,
in whole or in part, by any other severance benefits, pay in lieu of notice, or
other similar benefits payable to such Participant by the Company in connection
with such Participant’s termination, including but not limited to payments or
benefits pursuant to (a) any applicable legal requirement, including, without
limitation, the Worker Adjustment and Retraining Notification Act, or (b) any
Company agreement, arrangement, policy or practice relating to such
Participant’s termination of employment with the Company, including any existing
employment agreement between such Participant and the Company.  The benefits
provided under this Plan are intended to satisfy, to the greatest extent
possible, any and all statutory obligations that may arise out of any
Participant’s termination of employment.  Such reductions shall be applied on a
retroactive basis, with severance benefits previously paid being recharacterized
as payments pursuant to the Company’s statutory obligation.

5

 

--------------------------------------------------------------------------------

 

8.Exclusive Remedy

The payments and benefits provided pursuant to this Plan (plus any payments and
benefits provided pursuant a Prior Indemnity Agreement or an agreement
evidencing an Equity Award, subject to such acceleration of vesting,
exercisability and settlement provided by this Plan), if applicable, shall
constitute the Participant’s sole and exclusive remedy for any alleged injury or
other damages arising out of the cessation of the employment relationship
between the Participant and the Company in the event of the Participant’s
Termination Upon a Change in Control.  The Participant shall be entitled to no
other compensation, benefits, or other payments from the Company as a result of
any Termination Upon a Change in Control with respect to which the payments and
benefits described in this Plan (plus any payments and benefits provided
pursuant a Prior Indemnity Agreement or an agreement evidencing an Equity Award,
subject to such acceleration of vesting, exercisability and settlement provided
by this Plan), if applicable, have been provided to the Participant, except as
expressly set forth in this Plan or, subject to the provisions of Sections 7.1
and 7.2, in a duly executed plan or agreement between Company and the
Participant.

9.Proprietary and Confidential Information

The Participant agrees to continue to abide by the terms and conditions of the
confidentiality and/or proprietary rights agreement between the Participant and
the Company or any other member of the Company Group.

10.Nonsolicitation

If the Company performs its obligations to deliver the payments and benefits set
forth in this Plan (plus any payments and benefits provided pursuant a Prior
Indemnity Agreement or an agreement evidencing an Equity Award, subject to such
acceleration of vesting, exercisability and settlement provided by this Plan),
then, for a period equal to the greater of (a) one (1) year following the
Participant’s Termination Upon a Change in Control, and (b) the Severance
Period, the Participant shall not, directly or indirectly, recruit, solicit or
invite the solicitation of any employees of the Company to terminate their
employment relationship with the Company.

11.No Contract of Employment

Neither the establishment of the Plan, nor any amendment thereto, nor the
payment of any benefits shall be construed as giving any person the right to be
retained by the Company, a Successor or any other member of the Company
Group.  Except as otherwise established in an employment agreement between the
Company and a Participant, the employment relationship between the Participant
and the Company is an “at-will” relationship.  Accordingly, either the
Participant or the Company may terminate the relationship at any time, with or
without cause, and with or without notice except as otherwise provided by
Section 15.  In addition, nothing in this Plan shall in any manner obligate any
Successor or other member of the Company Group to offer employment to any
Participant or to continue the employment of any Participant which it does hire
for any specific duration of time.

6

 

--------------------------------------------------------------------------------

 

12.Claims for Benefits

12.1ERISA Plan.  This Plan is intended to be (a) an employee welfare plan as
defined in Section 3(1) of Employee Retirement Income Security Act of 1974
(“ERISA”) and (b) a “top-hat” plan maintained for the benefit of a select group
of management or highly compensated employees of the Company Group.  This
document is intended to constitute both the Plan document and the Plan’s Summary
Plan Description.  For purposes of ERISA, the Company shall be “Plan
Administrator.”

12.2Application for Benefits.  All applications for payments and/or benefits
under the Plan (“Benefits”) shall be submitted to the Company’s Benefits
department personnel (the “Claims Administrator”), with a copy to the Company’s
General Counsel.  Applications for Benefits must be in writing on forms
acceptable to the Claims Administrator and must be signed by the Participant or
beneficiary.  The Claims Administrator reserves the right to require the
Participant or beneficiary to furnish such other proof of the Participant’s
expenses, including without limitation, receipts, canceled checks, bills, and
invoices as may be required by the Claims Administrator.

12.3Appeal of Denial of Claim.

(a)If a claimant’s claim for Benefits is denied, the Claims Administrator shall
provide notice to the claimant in writing of the denial within ninety (90) days
after its submission.  The notice shall be written in a manner calculated to be
understood by the claimant and shall include:

(1)The specific reason or reasons for the denial;

(2)Specific references to the Plan provisions on which the denial is based;

(3)A description of any additional material or information necessary for the
applicant to perfect the claim and an explanation of why such material or
information is necessary; and

(4)An explanation of the Plan’s claims review procedures and a statement of
claimant’s right to bring a civil action under ERISA Section 502(a) following an
adverse benefit determination.

(b)If special circumstances require an extension of time for processing the
initial claim, a written notice of the extension and the reason therefor shall
be furnished to the claimant before the end of the initial ninety (90) day
period.  In no event shall such extension exceed ninety (90) days.

(c)If a claim for Benefits is denied, the claimant, at the claimant’s sole
expense, may appeal the denial to the Committee (the “Appeals Administrator”)
within sixty (60) days of the receipt of written notice of the denial.  In
pursuing such appeal the applicant or his duly authorized representative:

7

 

--------------------------------------------------------------------------------

 

(1)may request in writing that the Appeals Administrator review the denial;

(2)may review pertinent documents; and

(3)may submit issues and comments in writing.

(d)The decision on review shall be made within sixty (60) days of receipt of the
request for review, unless special circumstances require an extension of time
for processing, in which case a decision shall be rendered as soon as possible,
but not later than one hundred twenty (120) days after receipt of the request
for review.  If such an extension of time is required, written notice of the
extension shall be furnished to the claimant before the end of the original
sixty (60) day period.  The decision on review shall be made in writing, shall
be written in a manner calculated to be understood by the claimant, and, if the
decision on review is a denial of the claim for Benefits, shall include:  

(1)The specific reason or reasons for the denial;

(2)Specific references to the Plan provisions on which the denial is based;

(3)A description of any additional material or information necessary for the
applicant to perfect the claim and an explanation of why such material or
information is necessary; and

(4)An explanation of the Plan’s claims review procedures and a statement of
claimant’s right to bring a civil action under ERISA Section 502(a) following an
adverse benefit determination.

12.4Discretionary Authority.  In performing their duties under the Plan, the
Company, the Claims Administrator and the Appeals Administrator shall have the
discretionary authority to interpret the terms and the eligibility provisions of
the Plan.

13.Dispute Resolution

13.1Disputes Subject to Arbitration.  Any claim, dispute or controversy arising
out of this Plan, the interpretation, validity or enforceability of this Plan or
the alleged breach thereof shall be submitted by the parties to binding
arbitration by the American Arbitration Association or as otherwise required by
ERISA; provided, however, that (a) the arbitrator shall have no authority to
make any ruling or judgment that would confer any rights with respect to trade
secrets, confidential and proprietary information or other intellectual
property; and (b) this arbitration provision shall not preclude the parties from
seeking legal and equitable relief from any court having jurisdiction with
respect to any disputes or claims relating to or arising out of the misuse or
misappropriation of intellectual property.  Judgment may be entered on the award
of the arbitrator in any court having jurisdiction.

13.2Site of Arbitration.  The site of the arbitration proceeding shall be in
Santa Clara, California or any other site mutually agreed to by the Company and
the Participant.

8

 

--------------------------------------------------------------------------------

 

13.3Costs and Expenses Borne by Company.  All costs and expenses of arbitration,
including but not limited to reasonable attorneys’ fees and other costs
reasonably incurred by the Participant in connection with an arbitration in
accordance with this Section 13, shall be paid by the Company.  Notwithstanding
the foregoing, if the Participant initiates the arbitration, and the arbitrator
finds that the Participant’s claims were totally without merit or frivolous,
then the Participant shall be responsible for the Participant’s own attorneys’
fees and costs.

14.Successors and Assigns

14.1Successors of the Company.  The Company shall require any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, expressly, absolutely and unconditionally to assume and agree to
perform this Plan in the same manner and to the same extent that the Company
would be required to perform it if no such succession or assignment had taken
place.  Failure of the Company to obtain such agreement shall be a material
breach of this Plan and shall entitle the Participant to resign for Good Reason
and to receive the benefits provided under this Plan in the event of Termination
Upon a Change in Control.

14.2Acknowledgment by Company.  If, after a Change in Control, the Company fails
to reasonably confirm that it has performed the obligation described in
Section 14.1 within thirty (30) days after written notice from the Participant,
such failure shall be a material breach of this Plan and shall entitle the
Participant to resign for Good Reason and to receive the benefits provided under
this Plan in the event of Termination Upon a Change in Control.

14.3Heirs and Representatives of Participant.  This Plan shall inure to the
benefit of and be enforceable by the Participant’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devises, legatees or other beneficiaries.  If the Participant should die while
any amount would still be payable to the Participant hereunder (other than
amounts which, by their terms, terminate upon the death of the Participant) if
the Participant had continued to live, then all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Plan to the
executors, personal representatives or administrators of the Participant’s
estate.

15.Notices

15.1General.  For purposes of this Plan, notices and all other communications
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by United States certified mail, return receipt
requested, or by overnight courier, postage prepaid, as follows:

(a)if to the Company:

Extreme Networks, Inc.

145 Rio Robles

San Jose, CA  95134

Attention: General Counsel

9

 

--------------------------------------------------------------------------------

 

 

(b)if to the Participant, at the home address which the Participant most
recently communicated to the Company in writing.

Either party may provide the other with notices of change of address, which
shall be effective upon receipt.

15.2Notice of Termination.  Any termination by the Company of the Participant’s
employment during the Change in Control Period or any resignation by the
Participant during the Change in Control Period shall be communicated by a
notice of termination or resignation to the other party hereto given in
accordance with Section 15.1.  Such notice shall indicate the specific
termination provision in this Plan relied upon, shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination
under the provision so indicated, and shall specify the termination date.

16.Termination and Amendment of Plan

The Plan may be terminated or amended in any respect by resolution adopted by
two-thirds (2/3) of the Board, provided, that during a Change in Control Period,
the Plan may not be terminated or amended until the date all payments and
benefits eligible to be received hereunder shall have been
paid.  Notwithstanding any other provision of the Plan to the contrary, the
Board or the Committee may, in its sole and absolute discretion and without the
consent of any Participant, amend the Plan, to take effect retroactively or
otherwise, as it deems necessary or advisable for the purpose of conforming the
Plan to any present or future law relating to plans of this or similar nature
(including, but not limited to, Section 409A of the Code), and to the
administrative regulations and rulings promulgated thereunder.

17.Miscellaneous Provisions

17.1Unfunded Obligation.  Any amounts payable to Participants pursuant to the
Plan are unfunded obligations.  The Company shall not be required to segregate
any monies from its general funds, or to create any trusts, or establish any
special accounts with respect to such obligations.  The Company shall retain at
all times beneficial ownership of any investments, including trust investments,
which the Company may make to fulfill its payment obligations hereunder.  Any
investments or the creation or maintenance of any trust or any Participant
account shall not create or constitute a trust or fiduciary relationship between
the Board or the Company and a Participant, or otherwise create any vested or
beneficial interest in any Participant or the Participant’s creditors in any
assets of the Company.

17.2No Duty to Mitigate; Obligations of Company.  A Participant shall not be
required to mitigate the amount of any payment or benefit contemplated by this
Plan by seeking employment with a new employer or otherwise, nor shall any such
payment or benefit (except for benefits to the extent described in Section 6.2)
be reduced by any compensation or benefits that the Participant may receive from
employment by another employer.  Except as otherwise provided by this Plan, the
obligations of the Company to make payments to the Participant and to make the
arrangements provided for herein are absolute and unconditional and may not be
reduced by any circumstances, including without limitation any set-off,
counterclaim,

10

 

--------------------------------------------------------------------------------

 

recoupment, defense or other right which the Company may have against the
Participant or any third party at any time.

17.3No Representations.  The Participant acknowledges that in becoming a
Participant in the Plan, the Participant is not relying and has not relied on
any promise, representation or statement made by or on behalf of the Company
which is not set forth in this Plan.

17.4Waiver.  No waiver by the Participant or the Company of any breach of, or of
any lack of compliance with, any condition or provision of this Plan by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.

17.5Choice of Law.  The validity, interpretation, construction and performance
of this Plan shall be governed by the substantive laws of the State of
California, without regard to its conflict of law provisions to the extent that
ERISA does not govern.

17.6Validity.  The invalidity or unenforceability of any provision of this Plan
shall not affect the validity or enforceability of any other provision of this
Plan, which shall remain in full force and effect.

17.7Benefits Not Assignable. Except as otherwise provided herein or by law, no
right or interest of any Participant under the Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including, without limitation, by execution, levy, garnishment,
attachment, pledge or in any other manner, and no attempted transfer or
assignment thereof shall be effective.  No right or interest of any Participant
under the Plan shall be liable for, or subject to, any obligation or liability
of such Participant.

17.8Tax Withholding.  All payments made pursuant to this Plan will be subject to
withholding of applicable income and employment taxes.

17.9Consultation with Legal and Financial Advisors.  The Participant
acknowledges that this Plan confers significant legal rights, and may also
involve the waiver of rights under other agreements; that the Company has
encouraged the Participant to consult with the Participant’s personal legal and
financial advisors; and that the Participant has had adequate time to consult
with the Participant’s advisors.

 




11

 

--------------------------------------------------------------------------------

 

APPENDIX A

 

Definitions

 

 

Whenever used in this Plan, the following terms shall have the meanings set
forth below:

 

(a)“Acquiror” means, with respect to a Change in Control, the surviving,
continuing, successor or purchasing corporation or other business entity or
parent thereof, as the case may be.

(b)“Annual Bonus” means an amount equal to the aggregate of all annual incentive
bonuses that would be earned by the Participant at the targeted annual rate
(determined as if 100% of all applicable performance goals are met) under the
terms of the programs, plans or agreements providing for such bonuses in which
the Participant was participating for the fiscal year of the Participant’s
Termination Upon a Change in Control.  For this purpose, annual incentive
bonuses shall not include signing bonuses or other nonrecurring cash incentive
awards.

(c)“Base Salary Rate” means the greater of (1) the Participant’s monthly base
salary rate in effect immediately prior to the Participant’s Termination Upon a
Change in Control or (2) the Participant’s monthly base salary rate in effect
immediately prior to the applicable Change in Control.  For this purpose, base
salary does not include any bonuses, commissions, fringe benefits, car
allowances, other irregular payments or any other compensation except base
salary.

(d)“Board” means the Board of Directors of the Company.

(e)“Cause” means the occurrence of any of the following: (1) the Participant’s
theft, dishonesty, misconduct, breach of fiduciary duty for personal profit, or
falsification of any documents or records of the Company Group; (2) the
Participant’s material failure to abide by the code of conduct or other policies
(including, without limitation, policies relating to confidentiality and
reasonable workplace conduct) of any member of the Company Group; (3) misconduct
by the Participant within the scope of Section 304 of the Sarbanes-Oxley Act of
2002 as a result of which of the Company is required to prepare an accounting
restatement; (4) the Participant’s unauthorized use, misappropriation,
destruction or diversion of any tangible or intangible asset or corporate
opportunity of a member of the Company Group (including, without limitation, the
Participant’s improper use or disclosure of the confidential or proprietary
information of a member of the Company Group); (5) any intentional act by the
Participant which has a material detrimental effect on reputation or business of
a member of the Company Group; (6) the Participant’s repeated failure or
inability to perform any reasonable assigned duties after written notice from a
member of the Company Group of, and a reasonable opportunity to cure, such
failure or inability; (7) any material breach by the Participant of any
employment, non-disclosure, non-competition, non-solicitation or other similar
agreement between the Participant and a member of the Company Group, which
breach is not cured pursuant to the terms of such agreement; or (8) the
Participant’s conviction (including any plea of guilty or nolo contendere) of
any criminal act involving fraud, dishonesty, misappropriation or moral
turpitude, or which impairs the Participant’s ability to perform his or her
duties with a member of the Company Group.

12

 

--------------------------------------------------------------------------------

 

(f)“Change in Control” means the occurrence of any of the following:

(1)any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than a
trustee or other fiduciary holding securities of the Company under an employee
benefit plan of the Company, becomes the “beneficial owner” (as defined in
Rule 13d‑3 promulgated under the Exchange Act), directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
total combined voting power of the Company’s then‑outstanding securities
entitled to vote generally in the election of directors;

(2)the Company is party to a merger or consolidation which results in the
holders of the voting securities of the Company outstanding immediately prior
thereto failing to retain immediately after such merger or consolidation direct
or indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the securities entitled to vote generally in the
election of directors of the Company or the surviving entity outstanding
immediately after such merger or consolidation;

(3)the sale or disposition of all or substantially all of the Company’s assets
or consummation of any transaction having similar effect (other than a sale or
disposition to one or more subsidiaries of the Company); or

(4)a change in the composition of the Board within any twelve (12) month period
as a result of which fewer than a majority of the directors are Incumbent
Directors; provided, however, that to the extent that any amount constituting
nonqualified deferred compensation subject to Section 409A of the Code would
become payable under this Plan by reason of a Change in Control, such amount
shall become payable only if the event constituting a Change in Control would
also constitute a change in ownership or effective control of the Company, or a
change in the ownership of a substantial portion of the assets of the Company,
within the meaning of Section 409A of the Code.

(g)“Change in Control Period” means the period commencing three (3) months prior
to the consummation of a Change in Control and ending on the first anniversary
of the consummation of the Change in Control.

(h)“Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto and any applicable regulations (including proposed or temporary
regulations) and other Internal Revenue Service guidance promulgated thereunder.

(i)“Committee” means the Compensation Committee of the Board.

(j)“Company” means Extreme Networks, Inc., a Delaware corporation, and,
following a Change in Control, a Successor that agrees to assume all of the
terms and provisions of this Plan or a Successor which otherwise becomes bound
by operation of law to this Plan.

(k)“Company Group” means the group consisting of the Company and each present or
future parent and subsidiary corporation or other business entity thereof.

13

 

--------------------------------------------------------------------------------

 

(l)“Disability” means a Participant’s permanent and total disability within the
meaning of Section 22(e)(3) of the Code.

(m)“Equity Award” means any Option, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units or other stock-based compensation award.

(n)“Good Reason” means the occurrence during a Change in Control Period of any
of the following conditions without the Participant’s informed written consent,
which condition(s) remain(s) in effect twenty (20) days after written notice to
the Company from the Participant of such condition(s):

(1)a material, adverse change in the Participant’s position, duties, substantive
functional responsibilities or reporting relationships, causing the
Participant’s position to be of materially lesser rank or responsibility within
the Company or an equivalent business unit of its parent as measured by the
position occupied by the Participant immediately prior to the Change in Control;
or

(2)a decrease in the Participant’s base salary rate or a decrease in the
Participant’s target bonus amount (subject to applicable performance
requirements with respect to the actual amount of bonus compensation earned by
the Participant); or

(3)any failure by the Company Group to (i) continue to provide the Participant
with the opportunity to participate, on terms no less favorable than those in
effect for the benefit of any employee group which customarily includes a person
holding the employment position or a comparable position with the Company Group
then held by the Participant, in any benefit or compensation plans and programs,
including, but not limited to, the Company Group’s life, disability, health,
dental, medical, savings, profit sharing, stock purchase and retirement plans,
if any, in which the Participant was participating immediately prior to the
Change in Control, or their equivalent, or (ii) provide the Participant with all
other fringe benefits (or their equivalent) from time to time in effect for the
benefit of any employee group which customarily includes a person holding the
employment position or a comparable position with the Company Group then held by
the Participant; or

(4)the relocation of the Participant’s work place for the Company Group to a
location that increases the regular commute distance between the Participant’s
residence and work place by more than thirty (30) miles (one-way), or, following
the consummation of a Change in Control, the imposition of business travel
requirements substantially more demanding of the Participant than such travel
requirements existing immediately prior to the Change in Control; or

(5)any material breach of this Plan by the Company Group with respect to the
Participant.  

The existence of Good Reason shall not be affected by the Participant’s
temporary incapacity due to physical or mental illness not constituting a
Disability.  The Participant’s continued employment for a period not exceeding
sixty (60) days following the occurrence of any condition constituting Good
Reason shall not constitute consent to, or a waiver of rights with respect to,
such condition.  For the purposes of any determination regarding the existence
of Good Reason,

14

 

--------------------------------------------------------------------------------

 

any claim by the Participant that Good Reason exists shall be presumed to be
correct unless the Company establishes to the Board that Good Reason does not
exist, and the Board, acting in good faith, affirms such determination by a vote
of not less than two-thirds of its entire membership (excluding the Participant
if the Participant is a member of the Board).

(o)“Incumbent Director” means a director who either (1) is a member of the Board
as of the Effective Date, or (2) is elected, or nominated for election, to the
Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination, but (3) was not elected or
nominated in connection with an actual or threatened proxy contest relating to
the election of directors of the Company.

(p)“Officer” means an individual who, serves as a vice president of the Company
and reports directly to the Company’s Chief Executive Officer.

(q)“Option” means any option to purchase shares of the capital stock of the
Company or of any other member of the Company Group granted to a Participant by
the Company or any other Company Group member, whether granted before or after a
Change in Control.

(r)“Participant” means each individual eligible to participate in the Plan
pursuant to Section 3.

(s)“Prior Year Bonus” means the aggregate of all bonuses earned by the
Participant (whether or not actually paid) under the terms of the programs,
plans or agreements providing for such bonuses for the fiscal year of the
Company immediately preceding the fiscal year of the Participant’s termination
of employment.

(t)“Release” means a general release of all known and unknown claims against the
Company and its affiliates and their stockholders, directors, officers,
employees, agents, successors and assigns substantially in the form attached
hereto as Exhibit A (“General Release of Claims [Age 40 and over]” or Exhibit B
(“General Release of Claims [Under age 40]”), whichever is applicable to the
Participant, with any modifications thereto determined by legal counsel to the
Company to be necessary or advisable to comply with applicable law or to
accomplish the intent of Section 8 (Exclusive Remedy) hereof.

(u)“Release Deadline: means, with respect to the Release attached as Exhibit A,
the date which is forty five (45) days following the Participant’s Separation
from Service.  With respect to the Release attached as Exhibit B, the “Release
Deadline” shall be the date which is twenty one (21) days following the
Participant’s Separation from Service.

(v)“Restricted Stock” means any compensatory award of shares of the capital
stock of the Company or of any other member of the Company Group granted to a
Participant by the Company or any other Company Group member or acquired upon
the exercise of an Option, whether such shares are granted or acquired before or
after a Change in Control, including any shares issued in exchange for any such
shares by a Successor or any other member of the Company Group.

15

 

--------------------------------------------------------------------------------

 

(w)“Restricted Stock Units” mean any compensatory award of rights to receive
shares of the capital stock or cash in an amount measured by the value of shares
of the capital stock of the Company or of any other member of the Company Group
at one or more specified future times or upon the satisfaction of one or more
specified conditions granted to a Participant by the Company or any other
Company Group member, whether such awards are granted before or after a Change
in Control, including any such awards granted in exchange for such awards by a
Successor or any other member of the Company Group.

(x)“Separation from Service” means a separation from service as defined in
Section 409A of the Code.

(y)“Severance Multiplier” means, with respect to any Participant:

(1)If such Participant is the Company’s Chief Executive Officer, two (2);

(2)If such Participant is an Officer, one (1.0); and

(3)If such Participant is a Vice President, half (0.5).

(z)“Severance Period” shall, with respect to any Participant, commence upon such
Participant’s termination of employment and end after the lapse of:

(1)If such Participant is the Company’s Chief Executive Officer, twenty four
(24) months;

(2)If such Participant is an Officer, thirteen (13) months; and

(3)If such Participant is a Vice President, six and a half (6.5) months.

(aa)“Specified Employee” means a specified employee as defined in Section 409A
of the Code.

(bb)“Stock Appreciation Right” means any award consisting of the right to
receive payment, for each share of the capital stock of the Company or of any
other member of the Company Group subject to such award, of an amount equal to
the excess, if any, of the fair market value of such share on the date of
exercise of the award over the exercise price for such share granted to a
Participant by the Company or any other Company Group member, whether such
awards are granted before or after a Change in Control, including any such
awards granted in exchange for such awards by a Successor or any other member of
the Company Group.

(cc)“Successor” means any successor in interest to substantially all of the
business and/or assets of the Company.

(dd)“Termination Upon a Change in Control” means the occurrence of any of the
following events:

(1)termination by the Company Group of the Participant’s employment for any
reason other than Cause during the Change in Control Period; or

16

 

--------------------------------------------------------------------------------

 

(2)the Participant’s resignation for Good Reason from employment with the
Company Group during the Change in Control Period, provided that such
resignation occurs within sixty (60) days following the occurrence of the
condition constituting Good Reason;

provided, however, that Termination Upon a Change in Control shall not include
any termination of the Participant’s employment which is (i) for Cause, (ii) a
result of the Participant’s death or Disability, or (iii) a result of the
Participant’s voluntary termination of employment other than for Good
Reason.  For purposes of entitlement to the Severance Benefits described in
Section 5.2, to the extent that any amount constituting nonqualified deferred
compensation subject to Section 409A of the Code would become payable under this
Plan as a result of a Termination Upon a Change in Control, the amount shall not
be paid unless and until the Participant incurs a Separation from Service.

(ee)“Vice President” means an individual who is a vice president of the Company
and who does not report directly to the Company’s Chief Executive Officer.

 

17

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

 

 

 

 

FORM OF

 

GENERAL RELEASE OF CLAIMS

[Age 40 and over]

 

 

 

 

WEST\20966815.11

-18-

 

--------------------------------------------------------------------------------

 

GENERAL RELEASE OF CLAIMS

[Age 40 and over]

 

This Agreement is by and between [Employee Name] (“Employee”) and [Extreme
Networks, Inc. or successor that agrees to assume the Executive Change in
Control Severance Plan following a Change in Control] (the “Company”).  This
Agreement will become effective on the eighth (8th) day after it is signed by
Employee (the “Effective Date”), provided that the Company has signed this
Agreement and Employee has not revoked this Agreement (by written notice to
[Company Contact Name] at the Company) prior to that date.

 

RECITALS

A.Employee was employed by the Company as of ___________, ____.

 

B.Employee and the Company entered into an Agreement to Participate in the
Extreme Networks, Inc. Executive Change in Control Severance Plan (such
agreement and plan being referred to herein as the “Plan”) effective as of
__________, ____ wherein Employee is entitled to receive certain benefits in the
event of a Termination Upon a Change in Control (as defined by the Plan),
provided Employee signs and does not revoke a Release (as defined by the Plan).

 

C.A Change in Control (as defined by the Plan) has occurred as a result of
[briefly describe change in control]

 

D.Employee’s employment is being terminated as a result of a Termination Upon a
Change in Control.  Employee’s last day of work and termination are effective as
of _______________, ____.  Employee desires to receive the payments and benefits
provided by the Plan by executing this Release.

 

NOW, THEREFORE, the parties agree as follows:

 

1.Commencing on the Effective Date, the Company shall provide Employee with the
applicable payments and benefits set forth in the Plan in accordance with the
terms of the Plan.  Employee acknowledges that the payments and benefits made
pursuant to this paragraph are made in full satisfaction of the Company’s
obligations under the Plan.  Employee further acknowledges that Employee has
been paid all wages and accrued, unused vacation that Employee earned during his
or her employment with the Company.

 

2.Employee and Employee’s successors release the Company, its respective
subsidiaries, stockholders, investors, directors, officers, employees, agents,
attorneys, insurers, legal successors and assigns of and from any and all
claims, actions and causes of action, whether now known or unknown, which
Employee now has, or at any other time had, or shall or may have against those
released parties based upon or arising out of any matter, cause, fact, thing,
act or omission whatsoever directly related to Employee’s employment by the
Company or the termination of such employment and occurring or existing at any
time up to and including the Effective Date, including, but not limited to, any
claims of breach of written contract, wrongful termination, retaliation, fraud,
defamation, infliction of emotional distress, or national origin,

 

-19-

 

--------------------------------------------------------------------------------

 

race, age, sex, sexual orientation, disability or other discrimination or
harassment under the Civil Rights Act of 1964, the Age Discrimination In
Employment Act of 1967, the Americans with Disabilities Act, the Fair Employment
and Housing Act or any other applicable law.  Notwithstanding the foregoing,
this release shall not apply to any right of the Employee pursuant to
Section 5.4 of the Plan or pursuant to a Prior Indemnity Agreement (as such term
is defined by the Plan).

 

3.Employee acknowledges that he or she has read Section 1542 of the Civil Code
of the State of California, which states in full:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

Employee waives any rights that Employee has or may have under Section 1542 and
comparable or similar provisions of the laws of other states in the United
States to the full extent that he or she may lawfully waive such rights
pertaining to this general release of claims, and affirms that Employee is
releasing all known and unknown claims that he or she has or may have against
the parties listed above.

4.Employee and the Company acknowledge and agree that they shall continue to be
bound by and comply with the terms and obligations under the following
agreements: (i) any proprietary rights or confidentiality agreements between the
Company and Employee, (ii) the Plan, (iii) any Prior Indemnity Agreement (as
such term is defined by the Plan) to which Employee is a party, and (iv) any
stock option, stock grant, stock purchase or other equity award agreements
between the Company and Employee.

 

5.This Agreement shall be binding upon, and shall inure to the benefit of, the
parties and their respective successors, assigns, heirs and personal
representatives.

 

6.The parties agree that any and all disputes that both (i) arise out of the
Plan, the interpretation, validity or enforceability of the Plan or the alleged
breach thereof and (ii) relate to the enforceability of this Agreement or the
interpretation of the terms of this Agreement shall be subject to the provisions
of Section 12 and Section 13 of the Plan.

 

7.The parties agree that any and all disputes that (i) do not arise out of the
Plan, the interpretation, validity or enforceability of the Plan or the alleged
breach thereof and (ii) relate to the enforceability of this Agreement, the
interpretation of the terms of this Agreement or any of the matters herein
released or herein described shall be resolved by means of binding arbitration
before a sole arbitrator of the American Arbitration Association in Santa Clara,
California.  Judgment on the award may be entered in any court having
jurisdiction.  The prevailing party shall be entitled to recover from the losing
party its attorneys’ fees and costs incurred in any action brought to resolve
any such dispute.

 

8.This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior negotiations and
agreements, whether

-20-

--------------------------------------------------------------------------------

 

written or oral, with the exception of any agreements described in paragraph 4
of this Agreement.  This Agreement may not be modified or amended except by a
document signed by an authorized officer of the Company and Employee.  If any
provision of this Agreement is deemed invalid, illegal or unenforceable, such
provision shall be modified so as to make it valid, legal and enforceable, and
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not in any way be affected.

 

EMPLOYEE UNDERSTANDS THAT EMPLOYEE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT AND THAT EMPLOYEE IS GIVING UP ANY LEGAL CLAIMS EMPLOYEE
HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT.  EMPLOYEE
FURTHER UNDERSTANDS THAT EMPLOYEE MAY HAVE UP TO 45 DAYS TO CONSIDER THIS
AGREEMENT, THAT EMPLOYEE MAY REVOKE IT AT ANY TIME DURING THE 7 DAYS AFTER
EMPLOYEE SIGNS IT, AND THAT IT SHALL NOT BECOME EFFECTIVE UNTIL THAT 7-DAY
PERIOD HAS PASSED.  EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE IS SIGNING THIS
AGREEMENT KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE COMPENSATION
AND BENEFITS DESCRIBED IN PARAGRAPH 1.

 

 

Dated:

 

 

 

[Employee Name]

 

 

 

 

 

Dated:

 

 

[Company]

 

 

By:

 

 

 

 

 

 

-21-

--------------------------------------------------------------------------------

 

EXHIBIT B

 

 

 

 

 

FORM OF

 

GENERAL RELEASE OF CLAIMS

[Under age 40]

 

 

 

 

-22-

 

--------------------------------------------------------------------------------

 

GENERAL RELEASE OF CLAIMS

[Under age 40]

 

This Agreement is by and between [Employee Name] (“Employee”) and [Extreme
Networks, Inc. or successor that agrees to assume the Executive Change in
Control Severance Plan following a Change in Control] (the “Company”).  This
Agreement is effective on the day it is signed by Employee (the “Effective
Date”).

 

RECITALS

A.Employee was employed by the Company as of ____________, ____.

 

B.Employee and the Company entered into an Agreement to Participate in the
Extreme Networks, Inc. Executive Change in Control Severance Plan (such
agreement and plan being referred to herein as the “Plan”) effective as of
___________, ____ wherein Employee is entitled to receive certain benefits in
the event of a Termination Upon a Change in Control (as defined by the Plan),
provided Employee signs a Release (as defined by the Plan).

 

C.A Change in Control (as defined by the Plan) has occurred as a result of
[briefly describe change in control]

 

D.Employee’s employment is being terminated as a result of a Termination Upon a
Change in Control.  Employee’s last day of work and termination are effective as
of ______________, ____ (the “Termination Date”).  Employee desires to receive
the payments and benefits provided by the Plan by executing this Release.

 

NOW, THEREFORE, the parties agree as follows:

 

1.Commencing on the Effective Date, the Company shall provide Employee with the
applicable payments and benefits set forth in the Plan in accordance with the
terms of the Plan.  Employee acknowledges that the payments and benefits made
pursuant to this paragraph are made in full satisfaction of the Company’s
obligations under the Plan.  Employee further acknowledges that Employee has
been paid all wages and accrued, unused vacation that Employee earned during his
or her employment with the Company.

 

2.Employee and Employee’s successors release the Company, its respective
subsidiaries, stockholders, investors, directors, officers, employees, agents,
attorneys, insurers, legal successors and assigns of and from any and all
claims, actions and causes of action, whether now known or unknown, which
Employee now has, or at any other time had, or shall or may have against those
released parties based upon or arising out of any matter, cause, fact, thing,
act or omission whatsoever directly related to Employee’s employment by the
Company or the termination of such employment and occurring or existing at any
time up to and including the Termination Date, including, but not limited to,
any claims of breach of written contract, wrongful termination, retaliation,
fraud, defamation, infliction of emotional distress, or national origin, race,
age, sex, sexual orientation, disability or other discrimination or harassment
under the Civil Rights Act of 1964, the Age Discrimination In Employment Act of
1967, the Americans with Disabilities Act, the Fair Employment and Housing Act
or any other applicable

-23-

 

--------------------------------------------------------------------------------

 

law.  Notwithstanding the foregoing, this release shall not apply to any right
of the Employee pursuant to Sections 5.4 of the Plan or pursuant to a Prior
Indemnity Agreement (as such terms are defined by the Plan).

 

3.Employee acknowledges that he or she has read Section 1542 of the Civil Code
of the State of California, which states in full:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

Employee waives any rights that Employee has or may have under Section 1542 and
comparable or similar provisions of the laws of other states in the United
States to the full extent that he or she may lawfully waive such rights
pertaining to this general release of claims, and affirms that Employee is
releasing all known and unknown claims that he or she has or may have against
the parties listed above.

4.Employee and the Company acknowledge and agree that they shall continue to be
bound by and comply with the terms and his obligations under the following
agreements: (i) any proprietary rights or confidentiality agreements between the
Company and Employee, (ii) the Plan, (iii) any Prior Indemnity Agreement (as
such term is defined by the Plan) to which Employee is a party, and (iv) any
stock option, stock grant, stock purchase or other equity award agreements
between the Company and Employee.

 

5.This Agreement shall be binding upon, and shall inure to the benefit of, the
parties and their respective successors, assigns, heirs and personal
representatives.

 

6.The parties agree that any and all disputes that both (i) arise out of the
Plan, the interpretation, validity or enforceability of the Plan or the alleged
breach thereof and (ii) relate to the enforceability of this Agreement or the
interpretation of the terms of this Agreement shall be subject to the provisions
of Section 12 and Section 13 of the Plan.

 

7.The parties agree that any and all disputes that (i) do not arise out of the
Plan, the interpretation, validity or enforceability of the Plan or the alleged
breach thereof and (ii) relate to the enforceability of this Agreement, the
interpretation of the terms of this Agreement or any of the matters herein
released or herein described shall be resolved by means of binding arbitration
before a sole arbitrator of the American Arbitration Association in Santa Clara,
California.  Judgment on the award may be entered in any court having
jurisdiction.  The prevailing party shall be entitled to recover from the losing
party its attorneys’ fees and costs incurred in any action brought to resolve
any such dispute.

 

8.This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior negotiations and
agreements, whether written or oral, with the exception of any agreements
described in paragraph 4 of this Agreement.  This Agreement may not be modified
or amended except by a document signed by an authorized officer of the Company
and Employee.  If any provision of this Agreement is

-24-

 

--------------------------------------------------------------------------------

 

deemed invalid, illegal or unenforceable, such provision shall be modified so as
to make it valid, legal and enforceable, and the validity, legality and
enforceability of the remaining provisions of this Agreement shall not in any
way be affected.

 

EMPLOYEE UNDERSTANDS THAT EMPLOYEE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT AND THAT EMPLOYEE IS GIVING UP ANY LEGAL CLAIMS EMPLOYEE
HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT.  EMPLOYEE
ACKNOWLEDGES THAT EMPLOYEE IS SIGNING THIS AGREEMENT KNOWINGLY, WILLINGLY AND
VOLUNTARILY IN EXCHANGE FOR THE COMPENSATION AND BENEFITS DESCRIBED IN
PARAGRAPH 1.

 

 

Dated:

 

 

 

[Employee Name]

 

 

 

 

 

 

Dated:

 

 

[Company]

 

 

 

By:

 

 

 

 

 

 

-25-

 